.   _-   -




                      OFFICE   OF   THE    ATTORNEY     GENERAL   OF   TEXAS

                                               AUSTIN




             Honorabla Ii. A. Badges
             county Auditor
             Kllllamon cowq
             Gwrgetrml, !rmam
             Dear sirs




                                                         tbi8 depsrlzymt       ham




                                          oa a repra6emtatirsor offloer of tb
                                          mat     111gseetl5ethat you m&Jr to
                                          of t+ Departsmat CC Public &if&y.
                       Ax-Mole 44X5(1) 0reatutheDepartrtntob     Publi0
             safety or the state at Tuaa, and Artlclo 44la (S) rout4
             th 6ontrolof the departpant  inthwF\lbUo Bafety Corrrnieslaa.
                         Artiols Ml3      (4) reads in part ae f~llorrs:
I-bra.
     H. rt.Hodgen, Puce e


         "(1) The bamlsalon ah&U tormulate plans
    and polloise for the enforoemmt of the crbninul
    law6 und of the trafflo and aofety laws of the
    state, the prevention of orlne, the deteotlon end
    apprehennlonof violators of the lawa, end for the
    eduoatlon otthe oitlzena of the state ln the pro-
    motion of publlo safety and luw obmerranoe.


         .Artlole44lS (I) read8 ae4r0mt
         “The dlreator,      under        the 4lreotlon ,of the           Corn-
    HitWiOn, shall tiroe OCWmiSUiOZU3a8 law enfor~eamti
    ottlcera to ill maabera oi the Texan mm-s,    to all
    ?mmber8 of the mxaa wy       PatTO&, and to suoh
    other offlom o? the 4eparlsantan may be employed
    by the siild4epartmmt.”

         Artlola UlS      (ll)     ma49      la     pert    as follows:

         *(iI   Them             ~aag0r     r0rtm     an4    its   ~-0~31,
    p r o p er ty,       and reoords,
                lq ulp ment                         no w a p a r t
                                                                 o f th e
    ~jutatcwnml*a      mpvfipentor theStat~of~ax.as,
    are hereby transferredto and plaoed under the jurls-
    blat1011OS the DOpartnSnt of Pub110 Saroty, and kk%
    hereby des~tod    as the Texas Rangers, and aa auoh,
    eonatltutatha above mentIoned dlvlalon oi the de-
    parwent + * +*
         Artlclo uls      (lo) ma4wM                ro~owsr
         'Ithedeparta#at #h&l k oaepotsedor three
    4l~islons; 1.0. (a) The Texas Ru@en~   (bl The Taxaa
    aistnaJ Patrol; and (0) The HOadqtrartekDlri8ion,
    and such other divlaloru as the Comml88lon my deem
    neoeamry.-
         Art1010 4418 (18) reads ln part am tollever
         cTbc state Iilghny notor Patrol of Texas aid Its
    por6onne1, pro9erty, equipment an4 reoorda, now a
    put or the Rl@my    Dopartnmat OS lb0 State oi Terns,
    are hmbf transform4            to and plaoed under jrrrlsdio-
    tion of the Departmad          of Pub110 Safety and are bareby
Hon. H. ii.Hodges, Page S


      dooignateda6 the ‘pexaoHIghmy Patrol, and a8
      auoh oonotitutothe abov6 mentioned dlvloion of
      the departnmnt* L *-.
            utlolo Uls       iii   It6 oubooothno iurtbor ~ro~laoo that
th eo fflo o r~-0OWl66~a6d
               o,                       o t~lo ensa dldi8fed           OWLo fth e
Toraol&huayPatrol6holl       bo, mdth~pare~b~         oluthodwlth
oll the power and authority whloh thay 001 ha* and exoroloo
lo~noftho8kkHig~yrn~r~trolofTmo,~                             their
dtltioo and funotlono  ohall be tho oamo ao the' duties and fuuo-
tl0a.uthy ar6 LlorpUtordng.       In addition they &all bo, and
       ar6 horoby elothod with llltho -6      and authority whloh
:o
 ?a     tbsaotorotbnnHby&wgl~foYPb~Oit~~
Rangari~aPdt~tt&.rsruRansrnrab~~~y
Patrolwaohall       bo olothdxithall$he              w        otm-       ottioen,
6d   6brY   -d4   in the ~~6titi0a      0r   a0   2~6.      shoy 6bu     b0
authodty+omakmmrwt8,    uldtoar6otlt6pm686motorlnln6l
oaoeo;aa4laoiTlluooowlmRspaolfloallydlrutodbyfho
ju4geoi~aooiutofrooor4$ond~lloaouobulk        g-r-4   by
tlmlaw8regalatlnganbdUftaJrrPthep0uw0roddu                           uofshar-
lfro an4 ia.~fho dlo      OimldlJmdutlu~uoopt   alo~ohdl
haw the par and.2x     bo..mtborlud    rub urooto  an4 to
                                          ootaaty
                                    to
dxeouto e&pro6666 or:orblnol uooo buy           in the
Stats.;. All   offlouo    opuatw        br rlrtw      of thi8 sot ohall hnva
~~~~ltyto.ra)rr arruta, aa 4lraWdby-tih           and
         warrant am&r the oon4ltlono
                                   POI uathmloo4 by law,
and alsola aall oaoeo v4mn
a roilroad, and a rotormhialo,
oald for66ehallarrest
ionoo,they ahall~?octhGx
wh o r e
       h o 60a ta n
o r flo o .hk
           +, lng
thus lnournsd .shall br



           "Ro aormorolu rotor whfal*, traok$raetor,
      traileror owGtrolla 8h.U. b6 OpO?dOd Oflth6
      publlo hl&myqW8i40    th6 ai* ,lidW of UI ia-
      ourparatedalt~arWwn dth~loed~odlws*~
     :~~~~&ii?$~h~oi~?!i%t&-
     hido, COIEUTS~~ motor whiolo, traokwutor
     trallrr or iad-trailor baring a $rukt -4
     than   lixhtmdred ( 6C?O
                            p)
                             o wdo p erlu.h widtho f
     ~p;~;gy    anywhaol~aoaoentrate4 upon the mrfm*
                         oholl     bo 09erat.d     on the   pi:@
                     ofho llmlto of aa lnao
      olty or.town vovld@b h o wOTo r * th a t t7-Yl 9roTl610M
      o fth isleo lo
                  t n ohall not beoops.~*ffOOtiVo.~tfitbo
      lot day OS Janualy, ltX%.*
          atlcle t327~,Section 33, of the Yenul Co&, prcs-
t:rlbesand eats forth the penslty for the violation of my of
the ~rovlslonsof the act.
          krtlole 1005, Code of CrimlnnlFrooedure, provides
ceflzlte fees for the oherlff or other pea06 orflcer psrfom-
,136the servloeo ln mlodeneanor-oasesto be taxed aealnst.de-
fendant on oonvlotlonfor the aervloes enumerated therein.
          We quote from Texas Jurlo. Vol. 34, p.50@, as tol-
lovm:
          mStatutoo preoorlblnl:fees for publio.offloes
     are strictly oanst.rued;~undhenoca rl@t to fees
     may not rest ln lmplloatlon. Khere this right Is
     left to oonatniotlon,tha language of the law must
     bs oon~true4'lnfavor of the government. Where a
     statute 1s oapable of two conotruotions,one of
     which would give an offloor oompensatlonfor his
     oervloe ln addition to a salary and the other not,
     the latter oonstructlo~should be adopted. It 1s
     no oonoeru of an offloer that the legislaturemay
     have been toward othsr offloers more llberalth~
     toward him ln the matter of compensationfor oer-
     vloeS; nor does this fact justity the oourts in
     upholding hls olalm for ooxpensatlonfor servloes
     as against a fair and reasonable Interpretationof
     the statutes. In applylnc fee statutes in esoer-
     talnlng the fntent of the legislatureand the mean-
     lng o? the statutes,the usual method and rulos'of
     Interpretationare applloable."
          Also see the oase of ZoCalla vs. City of Rookdale,
246 S,.W. 654; Blnford vs. Robioon, 244 9. W. 807; Eastlsnd
County vs. Hazel, 288 S. W. 310; Madben vs. Hardy, 50 9. X. 92G.
          In Oplnlon~Wo. O-106 written January l8, 1939, by
Honorable Clau@ Boothman, Asd stunt Attorney General, address-
ed to Thorns A. Eeek, County :ittorney,Llberty County, this de-
partment held that the constable ls only entitled to fess for
servloes he perform as set out in Artiole 1065, Code of Cfixi-
nal Procedure. Fe quote from Opinion Co. O-695, written June 8,
1939, addressed to Eon. Homer Garrison, Jr., Direotor,Depart-
!nentof Public Safety, as follovmr
         *A warrant of arrest la not neoosoary before
    a party oan plead guilty to the offense of opead-
    w   after complaint has been filed in Justloe of
    the Pesos court and the party 1s in custody of the
    Highway Patrolman. .;roonstctbleIs not entitled to
.   .




        Hon. Ii.A. Hod&es, F‘nJy5



             a fee of $2.00 (Artiole1065, Cods of Crlminnl
             F'roOeUure)for reading a wnrrant of arrest to a
             motorist for epeedlng when the motorist is in the
             custody of and under arrest by a Highway Patrol-
                   An orrioer who disohargee or releases a
             i%ndant from the foroe and srfeot or a judgment
             reetralnlng him Is entitled to oolleot the ree or
             $1.00 for 6 release (Artlole 1065, Code or Crlml-
             ml Procedure); and this is the proper oharge to
             be taxed aa ooata against defendant when a plea
             of guilty Is entered and the Sine paid inmmdlataly
             after the defendant Is notified of the amount ana
             no oommltmentIs made.*
                  In view oi the foregoing authorltlos you are reepeot-
        rully advitmd that it is the opinion of this department t&d
        your questionsshouldbe amwered aa folJ.owst
                  1. When an agent, inapeotor or euuploysr oi the De-
        partment of Fubllo Sarety wolgbs and finds en overloaded truok
        or other oharaoter o$ vehlole, it Is hllrduty to file the mm-
        plaint.
                   2. Ye4.
                   3. NO.
                   !Pruatingthat the foregoing answers your inquiry,we
        rexiialn